Title: To John Adams from John Brown Cutting, 22 January 1789
From: Cutting, John Brown
To: Adams, John


          
            My Dear Sir
            Charlestown 22d Jany 1789
          
          I arrived here in six weeks from the Downs whence the ship in which I came took her departure on the 5th of Novr; a day which all the whigs and many of the tories of Britain celebrated as the hundredth anniversary of the revolution— The party who oppose the administration in that country being about to seize so fair an occasion of canvassing for the next parliament the ministerial myrmidons took the alarm and resolved to embrace a similiar policy and thus an electioneering festival in honor of the dead dutch king William the 3d was celebrated with general avidity.
          In the month of October last I wrote from London several short letters to you stating a few facts that I thought might be made subservient to the interests of our country. I also inclosed some letters from Mr Jefferson to myself, illustrating the affairs of France during the late revolution in the government of that country; requesting that when you had perused the same they might be transmitted to Col. Smith; to whom I likewise wrote intreating him to return them again to me in Charlestown. As I find by the newspapers that Capt Folger is in Boston I doubt not that the letters to which I refer have been duly received and that you have had the goodness to forward them to Col. Smith.
          After the satisfactory details and ingenious remarks of Mr Jefferson concerning european affairs in general it might seem arrogant on similiar topics to offer you any opinions of my own. And I therefore content myself to state concisely some conjectures that I have since heard rational people in Britain suggest. The politics of the sensible part of my acquaintance were either of a pacific or warlike complexion in November last. Those who indulged the former sort of guesses said. “England is unwilling to engage in war and France is unable. The Russians have as yet gained little by sea and the Germans less by land. The incredible expence of treasure and waste of lives in a single campaign, without the equivalent of any one decisive advantage or important object has so sickend the sovereigns of the two Empires that both will listen to terms of accommodation with the porte this winter. Especially if the Courts of London Berlin and Versailles unitedly interpose their mediatorial good offices—an event by no means improbable. But even if France shou’d stand aloof she is not in a condition to intimidate, or even menace the British and Prussian

Courts—who having cemented the closest alliance and being aided also by Holland Sweden and Turkey can both formidably menace and effectual act. Whereas France in the event of a general war on the continent must either remain neutral and supine and so condescend from the high rank which she once held in Europe—or if she enter into any new system of politics to underprop her dignity she can only resort to a union with the two Empires, thereby putting her own future grandeur in jeopardy by contributing to exalt potentates and enlarge powers already much too enormous and transscendent. Besides she can not embrace such a system without hazarding the exclusive benefit of her trade with Turkey—nor unless she consent to abandon an ally whom she has guided and supported for more than a century past—and whom she can not wish to see weakend or overwhelmed either by the disciplind legions of Germany or the ruder barbarians of the north, of whose rdundant greatness she must be rationally jealous. But even were these difficulties obviated and these obstacles overcome France has a very long pause to make before it will be practicable for her to regain her lost ascendency in Europe. Her exchequer is empty—her finances deranged—her credit crippled and her executive enfeebled, by the radical rottenness of her court system and also by the civil triumph of an aristocracy which has shaken the throne to its lowest foundation.”
          To these presumptions inferences or facts those who predict a continuance of the war thus reply. “Say rather England is really unable and France but apparently unwilling to go to war. How can England man her navy without cutting up that commerce by the roots the luxuriant and even fungous growth of which since the peace alone has enabled her to encounter the frightful mass of her public debt? With what difficulty and by what strenuous exertions did she equip a few sail of the line to interfere in the affairs of Holland? Did she not then justly tremble for the safety of her possessions both in the East and West? Is she not at this moment fortifying her sugar Islands, and dispatching raw recruits to be dispatch’d in her distant dominions—conscious that her boasted marine is insufficient to protect them? If the Russians and the Germans have yet gained no decisive victory neither have they lost any important battle; and perhaps for this very reason they will not soon in good earnest listen to terms of accommodation with the turks. Russia has smoothed her passage into the mediterranean for the next campaign by dividing Sweden— by arming Denmark and by conciliating Portugal. Poland already is little more than a fief of the Russian Empire. And shoud the two

Empires tempt France by offering to relinquish to her a Lion’s share of the turkish plunder upon condition that she wou’d league with them to seize it who can assert that such an offer will be rejected? Especially at a crisis like the present when France is smarting from an acute sense of national affronts which an extraordinary domestic convulsion compels her not to forget or forgive but only to smother and dissemble. But these her interior disorders will soon of themselves digest into a sounder constitution then she has ever yet had. Who knows that Mr Neckar the King and the Commons of France may not unite to poise the aristocracy of the assembled states general? An able premier who is also an able financier and a subtle statesman possessing the confidence of the crown and the clergy and moving also upon an agitated stream of popular favour may almost work miracles of war negotiation or finance in a nation heated for hostility—profound in political intrigue and fertile in prodigious resources.”
          While I am penning this letter we learn that his britannic majesty is insane—and a regency is to be appointed: This single fact may totally unravel the tissue of those continental politics which Mesrs. Pitt and Hawksbury have been industriously weaving these four years.
          But I have already trespass’d on your patience too far concerning remote and perhaps to you uninteresting objects. Yet from your late situation at the Court of St James’s and having frequently been honor’d with your opinions on similiar topics I presume you do not totally disrelish such disquisitions even now.
          With my very best compliments to Mrs Adams I have the honor to be, / Affectionately and respectfully / Your Most Obedt. Sert.
          
            John Brown Cutting
          
        